Citation Nr: 1502361	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-12 165	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to June 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 decision in which the RO, inter alia, denied claims for service connection for psychiatric disorders disability listed as anxiety disorder, depression, an eating disorder, and insomnia; and declined to reopen a claim for service connection for PTSD on the basis that new and material evidence had not been received.  The Veteran filed a notice of disagreement (NOD) with respect to these claims in August 2011.  The RO issued a statement of the case (SOC) in April 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in April 2013.   

In August 2014, the Veteran testified during a Board video-conference before the undersigned Veterans Law Judge; a transcript of this hearing is of record. 

As regards characterization of the appeal, the Board notes that, during the hearing, the claims on appeal were identified as a request to reopen a claim for service connection for PTSD, as well as a claim for service connection for psychiatric disability other than PTSD, consistent with what the RO adjudicated in the rating decision on appeal.  However, review of the claims file reveals that, although the RO denied service connection for PTSD in an unappealed October 2005 rating decision, the claims file did not then contain, and the RO did not consider, the Veteran's  service treatment records (STRs).  Subsequent to that time, the STRs have been received.  As such, the claim for service connection ; as such, rather than determining whether new and material evidence has been received since the October 2005 rating decision, the claim involving PTSD must be readjudicated as a  de novo claim, based on review of the entirety of the evidence of record.  See 38 C.F.R. § 3.156(c) (2014).

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the holding in Clemons, and the testimony presented during the August 2014 hearing to the effect that all the psychiatric symptoms experienced by the Veteran were ultimately the result of PTSD, the Board now characterized the appeal as encompassing the broad matter set forth on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  However, aside from the transcript from the August 2014 hearing contained in the Virtual VA file, the electronic files contain information that is either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

Initially, the Board notes that the record reflects a February 2012 award letter from the Social Security Administration (SSA), and that the VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ will be directed to obtain from the SSA and associate with the claims file copies of all medical records underlying the SSA disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with respect to requesting records from Federal facilities.

In light of the necessary development discussed above and written contentions (see March 2013 statement from the Veteran requesting another VA examination by another examiner) and testimony (see August 2014 hearing transcript, page 12) by the Veteran with regard to her impaired state of mind and health when she was examined by a VA psychologist in connection with her claim in February 2013-which she asserts is an explanation for the "inconsistencies" found by the examiner-this remand will afford the AOJ the opportunity to provide the veteran with another VA psychiatric examination, preferably by a mental health professional who has not previously examined her.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence   is essential for a proper appellate decision"); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such additional examination to clarify the record is particularly indicated in this case in light of the receipt after the February 2013 VA psychiatric examination of an April 2013 opinion from a psychologist participating in the Veteran's treatment at a VA Women's Prevention Outreach and Education Center that it was at least as likely as not that the Veteran's PTSD was the result of military sexual trauma.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include records of VA mental health evaluation and/or treatment.

The AOJ should also afford the Veteran further opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for benefits provided by that agency.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  If further development pertaining to verification of any alleged stressor is warranted, ensure that such development is completed in accordance with VA Adjudication Procedure Manual M21-1MR, Part III, Subpart v, 1.D.17, pertaining to evidence of in-service personal assault. 

6.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by an appropriate mental health professional -preferably, one who has not previously examined her. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the opinion should reflect consideration of the Veteran's documented psychiatric history and assertions.  

After reviewing the Veteran's claims file, the examiner should identify all records (if any) indicating any change in behavior or performance related to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes. 

Specifically, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the alleged in-service sexual assault actually occurred.

The examiner is instructed that the Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur. 

If the examiner determines that the alleged in-service assault as likely as not occurred, then he or she should also make a determination as to whether the Veteran currently has PTSD as a result of such assault.  If a diagnosis of PTSD is deemed appropriate, the examiner should explain how the diagnostic criteria are met, to include comment upon the link between the current symptomatology and the Veteran's verified stressor(s).

The examiner should also clearly identify all current psychiatric disability/ies other than PTSD currently present or validly diagnosed at any point pertinent to the current claim, even if now resolved/

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.  If the examiner determines that the claimed in-service assault occurred, then he or she should clearly indicate whether any psychiatric disability was caused or aggravated by that stressor.

All examination findings, and the complete, clearly-stated rationale or the conclusions reached, must be provided.

7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

9.  If the claim on appeal is denied, furnish to the Veteran and her attorney an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




